Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 1 of 9




                 EXHIBIT 2
                     Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 2 of 9




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                                §
                                                           §
         Plaintiff                                         §
                                                           §
v.                                                         §     CIVIL NO.                    3:20-cv-516 (VAB)           Formatted: No underline
                                                           §                                                              Formatted: No underline
VINCENT K. MCMAHON                                      § and §
                                                                                                                          Formatted: Tab stops: 3.25", Centered + Not at 4"
                                                          § APRIL 16ALPHA                    ENTERTAINMENT
LLC       §
                                                           §             October 20, 2020
         DefendantDefendants.                              §

                                                  COMPLAINT

         Plaintiff, Oliver Luck, by and through his undersigned attorneys, as and for his Complaint

against DefendantDefendants, Vincent K. McMahon (“Defendant” or “McMahon”) and Alpha

Entertainment LLC (“Alpha”) (collectively, the “Defendants”), hereby alleges as follows, based

on knowledge of his own actions, and on information and belief as to all other matters:

                                          I.       INTRODUCTION

         1.       This lawsuit concerns Defendant’sDefendants’ wrongful termination of Mr. Luck

as Commissioner and CEO of the XFL, a professional football league, and McMahon’s breach of

guaranty for payment of Mr. Luck’s salary and bonus as Commissioner and CEO of the XFL, a

professional football league. . Despite fulfilling his obligations as Commissioner and CEO since

May 30, 2018, Mr. Luck was wrongfully terminated by Alpha Entertainment LLC (“Alpha”),, an

affiliate of DefendantMcMahon, on April 9, 2020.1 Thus, Alpha has repudiated Mr. Luck’s


1
   Moreover, on April 13, 2020, Alpha filed its petition for Chapter 11 bankruptcy protection in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case No. 20-10940 (LSS). At the same
time, Alpha filed its Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject Certain
Executive Contracts Effective at the Petition Date, by which Alpha seeks an order of the Bankruptcy Court authorizing
it to reject, inter alia, the Employment Contract (as defined below) under 11 U.S.C. § 365(a), effective as of the date
of the filing of the bankruptcy on April 13, 2020. (In re Alpha Entertainment LLC, Case No. 20-10940, ECF No. 22
(Bankr. D. Del.)). Under 11 U.S.C. § 365(g)(1), the rejection of an executory contract “constitutes a breach of such



                                                          1
                     Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 3 of 9




employment agreement. Mr. Luck brings this action for (1) a declaratory judgment against Alpha

for the wrongful termination of Mr. Luck under the Employment Contract (as defined infra) and

(2) breach of contract and declaratory judgment against McMahon, who, as primary obligor,

guaranteed Alpha’s performance of its obligations under Mr. Luck’s employment agreementthe

Employment Contract and who, with knowledge of Alpha’s alleged termination of Mr. Luck, has

failed to perform the obligation of payment. In addition, under the Guaranty (as defined below),

DefendantMcMahon waived all defenses and discharges, legal or equitable, to his obligations

under the Guaranty whether or not the employment agreementEmployment Contract is valid or

enforceable.

                                               II.       THE PARTIES

         2.        Plaintiff, Oliver Luck, is a citizen of Indiana.

         3.        Defendant, Vincent K. McMahon, is a citizen of Connecticut.

         4.        Nominal Defendant, Alpha Entertainment LLC, is a citizen of Connecticut and

Delaware as its members at the time this action commenced were Vincent K. McMahon, a

citizen of Connecticut, and World Wrestling Entertainment, Inc., a citizen of Delaware and

Connecticut.

                                    III.      JURISDICTION AND VENUE

         4.5.      This Court has diversity jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332(a)(2) because the parties are citizens of different statesthere is complete

diversity between the Plaintiff and Defendants and the amount in controversy exceeds $75,000,

exclusive of interest and costs.



contract . . . immediately before the date of the filing of the petition.” In this lawsuit, Plaintiff does not seek any relief,
recovery or judgment againstjoins Alpha for the sole purpose of seeking a declaration of whether or not Alpha properly
terminated Mr. Luck for cause under his Employment Contract, defined infra.


                                                              2
                 Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 4 of 9




        5.6.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b)

because McMahon, the only defendant, residesthe Defendants reside in this judicial district.

Additionally, Mr. Luck performed a substantial part of his employment obligations, and Alpha and

McMahon breached histheir obligations, in this judicial district. Thus, venue is also proper in the

District of Connecticut pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events

giving rise to the claims asserted occurred in this judicial district.

                                 IV.     BACKGROUND FACTS

        6.7.    Mr. Luck agreed to be the Commissioner and CEO for the new professional football

league known as the XFL. On May 30, 2018, Mr. Luck entered into the Contract for Employment

as Commissioner and CEO (the “Employment Contract”). See Employment Contract, attached

hereto as Exhibit 1.

        7.8.    McMahon iswas the controlling owner of Alpha during the entire period Mr. Luck

was employed by Alpha and when Mr. Luck was wrongfully terminated by Alpha. McMahon, as

a primary obligor, personally, unconditionally, and irrevocably guaranteed Alpha’s performance

of its agreements and obligations under the Employment Contract, including, but not limited to,

payment of Mr. Luck’s base salary and guaranteed annual bonus. See Ex. 1 at Exhibit A (the

“Guaranty”).

        8.9.    The Employment Contract is further governed by the Confidentiality, Non-

Solicitation and Non-Competition Agreement dated May 30, 2018. See Ex. 1 at Exhibit B (the

“CNNA”). Consequently, as a precaution, Mr. Luck files under seal all exhibits hereto with his

contemporaneously filed Motion to Seal Portions of Complaint and Exhibits 1-3 to Complaint and

Memorandum of Law in Support thereof. D. CONN. L. CIV. R. 5(e). The Employment Contract,

the Guaranty, and the CNNAThe Employment Contract and the Guaranty provide that they are to




                                                   3
                  Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 5 of 9




be governed by Connecticut law. Ex. 1 at 4 “Governing Law”; Ex. 1 at Ex. A ¶ 3; Ex. 1 at Ex. B

¶ 16. .

          9.10. McMahon executed the Guaranty in favor of Mr. Luck for payment and

performance of Alpha’s obligations under the Employment Contract. Ex. 1 at Ex. A. Under the

Guaranty, McMahon’s obligations are unconditional, absolute, continuing, and irrevocable.

Further, McMahon waived any legal or equitable defenses to Mr. Luck’s enforcement of the

Guaranty. Id. ¶ 2.

          10.11. On April 9, 2020, Alpha wrongfully terminated Mr. Luck’s employment allegedly

for cause, effective immediately, and repudiated the Employment Contract. See Termination

Letter, attached as Exhibit 2. Mr. Luck wholly disputes and rejects the allegations set forth in the

Termination Letter and contends they are pretextual and devoid of merit. See Response Letter

dated April 16, 2020, attached as Exhibit 3.

          11.12. As a primary obligor, McMahon has failed to perform his duties under the Guaranty

despite his knowledge and approval of the facts that (a) Alpha terminated the Employment

Contract, and did so without cause; and (b) under the Guaranty, he waived all defenses to its

enforcement. Accordingly, all amounts of base salary, bonuses, and other forms of compensation

are now due and owing to Mr. Luck by McMahon.

                                  V.      CLAIMS FOR RELIEF

                           COUNT ONE - BREACH OF CONTRACT

                                  DECLARATORY JUDGMENT

          12.13. Plaintiff incorporates herein by reference all preceding paragraphs.

          14.    BecauseIn accordance with 28 U.S.C. § 2201, an actual controversy exists between

Mr. Luck and Alpha.




                                                  4
                Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 6 of 9




       13.15. Mr. Luck seeks, and is entitled to, a declaration that Alpha wrongfully terminated

and repudiated the Employment Contract without cause, all future salary, bonuses and other

compensation are now immediately due and payable to Mr. Luck. .

       14.1.   McMahon has breached his obligations under the Guaranty by failing to pay all

amounts owed to Mr. Luck.

       1.      As a result, Mr. Luck has suffered damages in an amount exceeding the minimum

jurisdictional amounts of this Court.

                       COUNT TWO - DECLARATORY JUDGMENT

       16.     Plaintiff incorporates herein by reference all preceding paragraphs.

       17.     In accordance with 28 U.S.C. § 2201, an actual controversy exists between Mr.

Luck and Mr. McMahon.

       18.     Mr. Luck seeks, and is entitled to, a declaration that McMahon’s obligations under

the Guaranty are as primary obligor such that McMahon is primarily responsible to Mr. Luck for

all amounts owed to him under the Employment Contract.

       19.     Further, Mr. Luck seeks and is entitled to, a declaration that McMahon has waived

all defenses and discharges, legal or equitable, to Mr. Luck’s enforcement of the Guaranty.



                        COUNT THREE - BREACH OF CONTRACT

       20.     Plaintiff incorporates herein by reference all preceding paragraphs.

       21.     Because Alpha wrongfully terminated and repudiated the Employment Contract

without cause, all future salary, bonuses and other compensation are now immediately due and

payable to Mr. Luck.




                                                5
                 Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 7 of 9




       22.      Mr. McMahon has breached his obligations under the Guaranty by failing to pay

all amounts owed to Mr. Luck.

       23.      As a result, Mr. Luck has suffered damages in an amount exceeding the minimum

jurisdictional amounts of this Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, based on McMahon’sthe Defendants’ conduct complained of herein,

Mr. Luck asks that this Court enter judgment in Mr. Luck’s favor, and against McMahon, and

award to Mr. Luck:

             a. Actual damages;

             b. Reasonable attorneys’ fees, expenses, and costs of court;

             c. All pre- and post-judgment interest as allowed by law at the highest rate allowed

                by law, including interest pursuant to Conn. Gen. Stat. § 37-3a; and

             d. Declaratory Judgment as set forth above in Count Three.

Further based on Defendants’ conduct complained of herein, Mr. Luck asks that this Court enter

judgment in Mr. Luck’s favor, and against Alpha, and award to Mr. Luck:

             a. Declaratory Judgment as set forth above in Count One.

Mr. Luck further prays for all other relief to which he may be entitled.

                                  DEMAND FOR JURY TRIAL

       Mr. Luck requests a trial by jury for all issues so triable pursuant to FED. R. CIV. P. 38(b)

and 38(c).

                                               PLAINTIFF OLIVER LUCK


                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz



                                                 6
Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 8 of 9




                 SHIPMAN & GOODWIN LLP
                 300 Atlantic Street
                 Stamford, Connecticut 06901
                 Tel.: (203) 324-8100
                 Fax: (203) 324-8199
                 Email: azeitlin@goodwin.com
                 Email: jkatz@goodwin.com




                   7
Case 3:20-cv-00516-VAB Document 91-2 Filed 10/20/20 Page 9 of 9




                 AND (PRO HAC VICE APPLICATIONS PENDING)


                 AND


                 /s/ Paul J. Dobrowski
                 Paul J. Dobrowski (phv10563)
                 Vanessa L. Pierce (phv10561)
                 Jared A. McHazlett (phv10650)
                 DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                 4601 Washington Avenue, Suite 300
                 Houston, Texas 77007
                 Telephone: (713) 659-2900
                 Facsimile: (713) 659-2908
                 Email: pjd@doblaw.com
                 Email: vpierce@doblaw.com
                 Email : jmchazlett@doblaw.com

                 HIS ATTORNEYS




                   8
